 



Exhibit 10.28

GENCORP INC.
1999 EQUITY AND PERFORMANCE INCENTIVE PLAN

Stock Appreciation Rights Agreement

WHEREAS, ___(the “Rights Holder”) is a Director of GenCorp Inc. (the “Company”);
and

WHEREAS, the grant of a stock appreciation rights to the Rights Holder has been
duly authorized by a resolution of the Corporate Governance and
Environmental/Government Issues Committee (the “Committee”) of the Board of
Directors and by the Board of Directors (the “Board”) of the Company effective
as of ___(the “Date of Grant”).

          NOW, THEREFORE, pursuant to the Company’s 1999 Equity and Performance
Incentive Plan (the “Plan”), the Company hereby grants to Rights Holder
___Free-Standing Appreciation Rights (“SAR”) pursuant to this Stock Appreciation
Rights Agreement (the “Agreement”) entitling Rights Holder to obtain, upon the
exercise of SARs on the terms and conditions set forth herein, a cash payment as
determined herein.

1.       Exercisability of SARs.

          (a) Unless and until terminated as hereinafter provided, the SARs
subject to this Agreement will become exercisable, (i) to the extent of one-half
of the total number of SARs granted, on the date which is six months after the
Date of Grant, and (ii) with respect to the remaining one-half of such SARs, on
the date which is one year after the Date of Grant, on the condition that the
Rights Holder remains a Director of the Company on such dates. To the extent
that a SAR will have so become exercisable, it may be exercised in whole or in
part from time to time.

          (b) Notwithstanding the provisions of Subsection (a) of this
Section 1, the SARs will become immediately exercisable in full upon the
occurrence of a change in control of the Company. For purposes of this
Agreement, the term “change in control” will have the meaning given such term
under the Plan as in effect on the Date of Grant.

2.       Exercise of SARs.

                    (a) SARs may be exercised only by (i) delivery of a signed
and dated SAR Exercise Form to the Company in accordance with instructions
provided therewith, which Exercise Form shall state the number of SARs to be
exercised. For all purposes, including the determination of applicable tax
reporting and withholding, the Exercise Date will be the date entered next to
the Rights Holder’s signature on the SAR Exercise Form. The Company will not
fill in the Exercise Date under any circumstances.

          (b) The Exercise Date can be no earlier than the date the SAR Exercise
Form is delivered to the Company regardless of the method of delivery (i.e., by
fax, by hand, by overnight courier, etc.)

3.       Payment of SAR Value.

          (a) Upon the exercise of SARs in accordance with Section 2, the
Company shall pay the SAR Value relating to such exercise to the Rights Holder.

          (b) SAR Value shall be the product of (i) the number of SARs being
exercised, and (ii) the excess of the Market Value over $___. (“Grant Price”).

          (c) Market Value shall mean the closing price of GenCorp Inc. Common
Shares on the date SARs are exercised, as reported in the New York Stock
Exchange Composite Transactions in The Wall Street Journal.

4.       Term of SARs.

121



--------------------------------------------------------------------------------



 



          (a) Exercisable SARs. SARs that have become exercisable will terminate
on the date which is ten years from the Date of Grant.

          (b) SARs Not Yet Exercisable. SARs that have not become exercisable
prior to the termination of the Rights Holder’s service as a Director with the
Company for any reason will terminate on the date of termination of such
service.

In the event that the Rights Holder’s service as a Director with the Company is
terminated for Cause, all SARs will terminate as of the time of such
termination, notwithstanding any other provision of this Agreement.

5.       Transferability.

          (a) SARs may not be transferred except by will or the laws of descent
and distribution and may not be exercised during the lifetime of the Rights
Holder except by the Rights Holder or the Rights Holder’s guardian or legal
representative acting on behalf of the Rights Holder in a fiduciary capacity
under state law and court supervision.

          (b) Notwithstanding the provisions of Section 5(a), SARs shall be
transferable by a Rights Holder without payment of consideration therefor by the
transferee, to any one or more members of the Rights Holder ‘s Immediate Family
(or to one or more trusts established solely for the benefit of such Participant
and/or one or more members of the Rights Holder ‘s Immediate Family or to one or
more partnerships in which the only partners are such Rights Holder and/or
members of the Rights Holder ‘s Immediate Family); provided, however, that
(i) no such transfer shall be effective unless reasonable prior notice thereof
is delivered to the Company and such transfer is thereafter effected in
accordance with any terms and conditions that shall have been made applicable
thereto by the Company or the Board and (ii) any such transferee shall be
subject to the same terms and conditions hereunder as the Rights Holder.
Following transfer, any such SARs shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, provided that
the term “Rights Holder” shall be deemed to refer to the transferee. The events
of termination of service as a Director of Sections 1 and 4 shall continue to be
applied with respect to the original Rights Holder, following which the SARs
shall be exercisable by the transferee only to the extent, and for the period
specified in this Agreement.

6       Adjustments. The Committee will make any adjustments in the Grant Price
and/or the number of SARs that the Committee may determine to be equitably
required to prevent dilution or enlargement of the Rights Holder’s rights under
this Agreement that would result from any (a) stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) merger, consolidation, spin-off, spin-out, split-off,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase Company securities, or
(c) other corporate transaction or event having an effect similar to any of the
foregoing.

7.       Taxes/Withholding.

          (a) The Company will compute and report all taxes related to an
exercise of SARs based upon the Market Value of GenCorp Inc. Common Shares on
the Exercise Date. The amount of taxable income reported in connection with a
SAR exercise will not be affected by previous or subsequent market fluctuations.

          (b) The Company will withhold all applicable federal, state, local,
FICA, Social Security or foreign taxes in connection with the exercise of SARs.

8.       Retention Rights. The Plan and this Agreement will not confer upon the
Rights Holder any right with respect to the continuance of service as a Director
with the Company and will not interfere in any way with any right that the
Company would otherwise have to terminate the service of the Rights Holder as a
Director at any time.

9.       Relation to Other Benefits. Any economic or other benefit to the Rights
Holder under this Agreement will not be taken into account in determining any
benefits to which the Rights Holder may be entitled under any retirement or
other benefit or compensation plan maintained by the Company unless provided
otherwise in any such plan.

10.       Notices. Any notice necessary under this Agreement will be addressed
to the Company or the Committee at the principal executive office of the Company
and to the Rights Holder at the address appearing in the personnel records of
the Company for such Rights Holder, or to either party at such other address as
either party may designate in writing to the other. Any such notice will be
deemed effective upon receipt thereof by the addressee.

122



--------------------------------------------------------------------------------



 



11.       Agreement Subject to the Plan. The SARs granted under this Agreement
and all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan. In the event of any inconsistency between this Agreement
and the Plan, the terms of the Plan will govern.

12.       Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Rights Holder under this Agreement without the Rights Holder’s consent.

13.       Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

14.       Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Ohio.

15.       Certain Defined Terms. In addition to the terms defined elsewhere
herein, when used in the Agreement, terms with initial capital letters have the
meaning given such term under the Plan, as in effect from time to time.

This Agreement is executed as of the ___day of ___, 2005.

     
GENCORP INC
     
By:_____________________________

The undersigned Rights Holder hereby acknowledges receipt of an executed
original of this Stock Appreciation Rights Agreement and accepts the SARs
subject to the applicable terms and conditions of the Plan and the terms and
conditions hereinabove set forth.

____________________________
Rights Holder

123